DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 04/07/2021.  Examiner acknowledged that claims 1-4, 6 and 19-20 are amended; claims 7-18 are canceled; claims 21-32 are new.  Currently, claims 1-6 and 19-32 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-6 and 19-32 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein at least one of the two or more groups of antennas comprises a center point at which first ends of three or more patches of optically tunable material are coupled to a common electrical ground point coupled to the ground voltage…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-6 and 21-24 are allowed as being dependent on claim 1).
"…wherein at least one of the plurality of groups of antennas comprises a center point at which first ends of three or more patches of optically tunable material are coupled to a common electrical ground point coupled to the ground voltage…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 19, (claims 20 and 25-32 are allowed as being dependent on claim 19).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Ng (US 2013/0093641).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/Henry Luong/Primary Examiner, Art Unit 2844